The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miss Sumedha Ahuja, on 3/12/21. 
The application has been amended as follows:

Amendments to the Claims
Amendment to claims as follows:

1.	(Currently Amended)  A non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform a method, the method comprising:
receiving, at a blockchain node of a computing device, an alert from an infrastructure device within a smart city of infrastructure devices,
wherein the infrastructure device is a device that monitors conditions at a structure, location, or utility within the smart city of infrastructure devices;
wherein the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device;

wherein determining, via the blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes comparing contents of the alert received from the infrastructure device with contents of previous alerts transmitted from the infrastructure device; 
when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the alert from the infrastructure device; and
when the infrastructure device is determined not to be verified by the blockchain operation:
performing an action to prevent the infrastructure device from transmitting additional alerts associated with emergency conditions at the structure, location, or utility within the smart city to other computing devices.

2.	(Cancelled)  


3.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the blockchain node of the computing device includes a Javascript script that acts as a blockchain agent for the computing device and is configured to operate as a distributed node for the blockchain associated with the telecommunications network.

4.	(Original)  The non-transitory computer-readable medium of claim 1, further comprising:
performing, by the blockchain node of the computing device, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp 

5.	(Cancelled)  


6.	(Original)  The non-transitory computer-readable medium of claim 1, wherein determining, via a blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes comparing credential information within the alert received from the infrastructure device with credential information of previous alerts transmitted from the infrastructure device.

7.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates an emergency at a location that includes the infrastructure device.

8.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the infrastructure device is part of an electric grid providing power to an area, and wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates a power failure at the area at which power is provided via the electric grid. 

9.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the infrastructure device is a utility meter associated with a utility, and wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates a failure of one or more components providing the utility.



11.	(Original)  The non-transitory computer-readable medium of claim 1, wherein performing an action to respond to the alert from the infrastructure device includes sending a notification to one or more users that identifies the abnormal condition at the infrastructure device.

12-20.		(Cancelled)










21.	(Currently Amended)  A computer-implemented method comprising:
receiving, at a blockchain node of a computing device, an alert from an infrastructure device within a smart city of infrastructure devices,
wherein the infrastructure device is a device that monitors conditions at a structure, location, or utility within the smart city of infrastructure devices;
wherein the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device;
determining, via a blockchain operation performed by the blockchain node, whether the infrastructure device is verified on a blockchain associated with a telecommunications network that facilitates communications between the computing device and the infrastructure device within the smart city,
wherein determining, via the blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes comparing contents of the alert received from the infrastructure device with contents of previous alerts transmitted from the infrastructure device; 
and
when the infrastructure device is determined not to be verified by the blockchain operation:
performing an action to prevent the infrastructure device from transmitting additional alerts associated with emergency conditions at the structure, location, or utility within the smart city to other computing devices.

22.	(Cancelled)  


23.	(Previously Presented)  The method of claim 21, further comprising:
performing, by the blockchain node of the computing device, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies the action performed to respond to the alert from the infrastructure device.

24.	(Currently Amended)  The method of claim 21, wherein determining, via a blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes:

comparing credential information within the alert received from the infrastructure device with credential information of previous alerts transmitted from the infrastructure device.

25.	(Previously Presented)  The method of claim 21, wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates an emergency at a location that includes the infrastructure device.

26.	(Previously Presented)  The method of claim 21, wherein the infrastructure device is:
part of an electric grid providing power to an area, and wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates a power failure at the area at which power is provided via the electric grid, or 
a utility meter associated with a utility, and wherein the information identifying an abnormal condition at the infrastructure device includes information that indicates a failure of one or more components providing the utility.

27.	(Currently Amended) 	A system comprising:
at least one hardware processor;
at least one non-transitory memory, coupled to the at least one hardware processor and storing instructions, which when executed by the at least one hardware processor, perform a process, the process comprising:
receiving, at a blockchain node of a computing device, an alert from an infrastructure device within a smart city of infrastructure devices,
wherein the infrastructure device is a device that monitors conditions at a structure, location, or utility within the smart city of infrastructure devices;
wherein the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device;
determining, via a blockchain operation performed by the blockchain node, whether the infrastructure device is verified on a blockchain associated with a telecommunications network that facilitates communications between the computing device and the infrastructure device within the smart city,
wherein determining, via the blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes comparing contents of the alert received from the infrastructure device with contents of previous alerts transmitted from the infrastructure device; and
when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the alert from the infrastructure device; and
when the infrastructure device is determined not to be verified by the blockchain operation:
performing an action to prevent the infrastructure device from transmitting additional alerts associated with emergency conditions at the structure, location, or utility within the smart city to other computing devices.

28.	(Cancelled)  


29.	(Currently Amended)  The system of claim 27, wherein determining, via a blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes:

comparing credential information within the alert received from the infrastructure device with credential information of previous alerts transmitted from the infrastructure device.

30.	(New)	The non-transitory computer-readable medium of claim 1, wherein the infrastructure device is a utility meter that monitors use of a utility at a location, and wherein the computing device is an automated meter reading (AMR) device that automatically collects data from the utility meter.

31.	(New)	The non-transitory computer-readable medium of claim 1, wherein the infrastructure device is an emergency alert device for a location, and wherein the computing device is a mobile device configured to alert an emergency responder of an emergency at the location.

32.	(New)	The method of claim 21, wherein:
the infrastructure device is a utility meter that monitors use of a utility at a location, and wherein the computing device is an automated meter reading (AMR) device that automatically collects data from the utility meter, or
the infrastructure device is an emergency alert device for a location, and wherein the computing device is a mobile device configured to alert an emergency responder of an emergency at the location.

33.	(New)	The system of claim 27, wherein:
the infrastructure device is a utility meter that monitors use of a utility at a location, and wherein the computing device is an automated meter reading (AMR) device that automatically collects data from the utility meter, or
the infrastructure device is an emergency alert device for a location, and wherein the computing device is a mobile device configured to alert an emergency responder of an emergency at the location.

Amendments to the Specification
Please amend first paragraph at page 1 of the specification as following:
0001] This application is related to U.S. Patent Application No.[[_]] 2020/0213305, filed on December 31, 2018, entitled MANAGING INTERNET OF THINGS DEVICES USING BLOCKCHAIN OPERATIONS 2020/0213826, filed on December 31,2018, entitled USING A BLOCKCHAIN TO DETERMINE TRUSTWORTHINESS OF MESSAGES BETWEEN VEHICLES OVER A TELECOMMUNICATIONS NETWORK 2020/0213857, filed on December 31,2018, entitled PROTECTING A TELECOMMUNICATIONS NETWORK USING NETWORK COMPONENTS AS BLOCKCHAIN NODES 

Drawings
The drawings filed on 12/31/18 are acknowledged.  

Allowable Subject Matter
Claims 1, 3-4, 6-11, 21, 23-27 and 29-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,

receiving, at a blockchain node of a computing device, an alert from an infrastructure device within a smart city of infrastructure devices,
wherein the infrastructure device is a device that monitors conditions at a structure, location, or utility within the smart city of infrastructure devices;
wherein the alert from the infrastructure device includes information identifying an abnormal condition at the infrastructure device;

wherein determining, via the blockchain operation performed by the blockchain node, whether the infrastructure device is verified includes comparing contents of the alert received from the infrastructure device with contents of previous alerts transmitted from the infrastructure device; 
when the infrastructure device is determined to be verified by the blockchain operation, performing an action to respond to the alert from the infrastructure device; and
when the infrastructure device is determined not to be verified by the blockchain operation: performing an action to prevent the infrastructure device from transmitting additional alerts associated with emergency conditions at the structure, location, or utility within the smart city to other computing devices.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salkintzis 2021/0037013 discloses,
[0092] After sending the request for a new blockchain transaction, the visited blockchain application 225 of the VAF 215 configures the underlying blockchain network 160 to report events emitted by the smart contract 162.  Such events are important because they provide the means for the smart contract 162 to return some information to the VAF 215.  Note that any blockchain node 164 in the blockchain network 160 can monitor events emitted by a smart contract 162.  [0093] After receiving the funds from the VAF 215, the smart contract 162 programming is executed, thereby creating a new connection information package (see block 535).  This is performed by executing code inside the smart contract 162, e.g., corresponding to the function invoked in the message from the VAF 215.  In various embodiments, the smart contract 162 creates a connection information package which contains the following information: a connection package identification, a network address of the authorized user (e.g., the VAF 215), a validity parameter, access credentials, and contact information for the HAF 220.  Note that the connection package identification may uniquely identify the connection information package and is used for logging purposes.  The network address of the authorized user may be an IP address or hostname.  The validity parameter may be an expiration time/date.  Alternatively, the validity parameter may be a "count number" indicating a maximum number of times the connection information package may be used before expiring.  The contact information may include a network 


    PNG
    media_image1.png
    712
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    730
    519
    media_image2.png
    Greyscale

Soundararajan et al., 2020/0389294 discloses, 
[0073] The authorization request monitoring system (ARMS) 136 can be part of the smart contract manager 116, and can include a hardware processing circuit or a combination of machine-readable instructions and the hardware.  The ARMS 136 can be separate from the smart contract manager 116, and can be implemented on a computing node (or multiple computing nodes) separate from the computing node(s) of the smart contract manager 116.  The ARMS 136 can check to ensure 

    PNG
    media_image3.png
    533
    760
    media_image3.png
    Greyscale

Salkintzis, Soundararajan and the additional art of record do not teach or suggest at least when the infrastructure device is determined not to be verified by the blockchain operation: performing an action to prevent the infrastructure device from transmitting additional alerts associated with emergency conditions at the structure, location, or utility within the smart city to other computing devices.
.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493